This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 7
The People &c.,
            Respondent,
        v.
Zachary T. Guerin,
            Appellant.




          Submitted by appellant, pro se.
          Submitted by William Preston Marshall, for respondent.




MEMORANDUM:
          The order of County Court should be affirmed.
          Defendant Zachary T. Guerin challenges his conviction
for trespassing on private property in violation of Environmental
Conservation Law § 11-2113 (1).   The law requires that the
property be posted with warning signs bearing the name and
address of the property owner (ECL § 11-2111 [2]).   Since

                              - 1 -
                                - 2 -                           No. 7

defendant did not raise below his specific challenge that the
People's evidence of the location of 32 compliant signs is
deficient, this claim is unpreserved and beyond our review (see
People v Hines, 97 NY2d 56, 62 [2001]).      To the extent defendant
argues that evidence of one noncompliant sign undermined the
People's case, the claim is similarly not within our powers of
review (CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 349
[2007]).
*   *   *   *   *   *   *   *    *      *   *   *   *   *   *   *   *
Order affirmed, in a memorandum. Chief Judge DiFiore and Judges
Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur. Judge
Wilson took no part.

Decided February 9, 2017




                                - 2 -